Title: To James Madison from Thomas Appleton, 14 July 1806
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 14th. July 1806.

I have the honor herewith to transmit you a list of American vessels which have sail’d from this port during the preceding six months, by which you will observe Sir, that in this space of time, the commerce with the U:States has something more than doubled that of any former period
From a well-timed economy scarce any expence has arisen to the government for the Sick and distress’d Seamen; for exclusive of those unavoidably left here, others have throng’d to this port from all parts of the mediterranean and the Adriatic; the month’s advance of those who have been discharg’d agreeably to law, has nearly paid the expence and not an American I have good reason to beleive, has enter’d into foreign service, but on the contrary, have without exception, been reshipp’d on board of others of our own flag.
A great variety of Complaints have been made to me by the public Authorities here of the violations the masters of our Vessels were continually committing against the laws and Regulations of the Port, and which Arose mainly from an ignorance of them.  I have therefore, in order to prevent as much as possible those evils in future, translated into our language, and likewise obtain’d Permission from the government to print, in a Small pamphlet, those rules which are necessary for their guidance; One of which I deliver to every Captain immediately on his arrival, and copy, I take the liberty of now inclosing to you.
Having learnt that the government of the U:States were establishing in various ports Lazeretto’s to prevent the introduction of any Contagious disorders, I have thought that a translation of all the laws and Regulations of the three Laz’os: of Leghorn would be no unacceptable tribute of my respect.  After I had collected them in italian, I sought in vain, for a person, Capable, and willing to translate them; but the language: masters here are mostly foreigners, whose prose resembles rather to blank verse, which of course, is totally unfit for the necessary plain style of Regulations.  In a word Sir, I was Compell’d either to forego the advantages I Conceiv’d might be drawn from the most acknowledg’d experience of any place in Europe, or undertake myself this task; I have preferr’d the latter.  I shall only add that my utmost endeavors have not been spared to give a faithful translation, and my only wish is, that it may be of Some Use  The three Laz’os: are seperated entirely from the City, the first half a mile, the 2nd. a mile and a half: and the third about two miles, all on the Sea-Coast. they have rather the appearance of little wall’d cities than Hospitals, particularly the 2nd. and third, but in a special manner the latter.  If the reading of my translation is worthy the time it will take to peruse it, you will observe that the Regulations of the 3d. Laz’o. or what is commonly call’d St. Leopoldo, was Singularly Attended to by the grand duke of that name.  this building has justly drawn the admiration of all strangers, and applications have been made by the best accredited ministers to obtain Copies of the charts, but hitherto no one has Succeeded.  I have therefore little, or more properly speaking, no hopes that this favor will be granted to me: altho’ no avenue shall remain untried by which I may attain this object. The reluctance of the government may appear extraordinary, but the real reason is, that the Coasts of Italy lie open and exposed to the sudden invasions of the barbary cruizers; they are therefore unwilling to suffer drafts of the Lazos. to be taken in the apprehension that one may fall into the hands of the barbarians, and by these means expose the weak parts, without which they are supposed sufficiently capable of making a temporary resistance.
I have Seen very recently letters from the barbary coast, but no one announces any apparent ill: will of either of the regencies towards our Commerce  A Tunisian Squadron of five sail was at Majorca on the  of May, and on being demanded the Reason of this armament they replied it was intended to act against the portoguese
There has hitherto no change taken place in Tuscany but I have every reason to beleive that the Sovereign authority will shortly be put into other hands; however this may be, no essential alteration can take place as to its political administration, and to establish this belief, it requires no other evidence than the prohibition of the entrance of all merchandize, the growth or manufacture of Great Britain.  Nevertheless the vessels of Neutrals are Suffer’d by the british cruizers to enter freely the port.  As yet the fate of the Pope is not definitely known, tho’ the papal arms are taken down in many parts of his dominions.
The fortress of Gaeta still resists all the power of the french arms, but my opinion is, that it will be compell’d shortly to surrender from the immense army before it, and the determination of the New King, to become Master of it at whatever expence.  The Neapolitans have in no wise chang’d their natures with their masters, but are continually exercising the Same Mode of individual revenge which has in all Ages mark’d their abhorrence to a french Yoke.  The present King can only be supported on his throne t with a powerful french Army: for altho’ many of the nobility have Accepted places under him, yet the great mass of the Nation is most inimically disposed; so long as there exists a total Suspension of commerce, and at the Same time they are Compell’d to support 150,000. foreign troops, it is difficult to Conceive how it Can be otherwise.  my sincere opinion is, that it will Require more french soldiers to preserve the Kingdom of Naples under any Sort of Subordination, than to maintain in Subjection all the other possessions of france out of the empire.  and even with this force, they must be under the Continual Apprehension of another Sicilian Vespres, for the Neapolitans are taught from their very cradles, that it is a Pious Act to Kill a frenchman.  I have Again Call’d this day on the Governor to discover if it be possible to obtain Copies of the plans of the Lazerettos, and as he is on all occasions Singularly well disposed towards me, his advice is, that I should not apply at this time to the government at florence, as the coast is much infested with barbary cruizers, and british Ships of War, that when a proper time shall present, he will not only point it out to me, but likewise, second my Application with his influence with the Prime Minister.  It will be highly satisfactory to me, Sir, to learn from you that this package has reach’d your hands, as it will releive me from the apprehensions of its having miscarried, as likewise spare me again the labour of preparing a New Copy of the regulations of the Lazerettos.  I have the honor to be Sir with Very Sincere Respect Your Most Obedient Servant

Th: Appleton


P: Scriptum.
You will sensibly oblige me Sir by giving the necessary orders, that the balance of my various accounts of disbursements to distress’d Seamen should be adjusted with Saml. Emery of Phila who is charg’d with my power to this effect.
I am desired by M Mazzei to forward to your Care the inclos’d letter for the President.

